Citation Nr: 1546870	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to service connection for tinnitus, to include whether new and material evidence has been received to reopen a previously denied claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2015.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  An original claim of service connection for hearing loss and tinnitus, denied in January 2010, became final when the Veteran did not perfect an appeal or submit new and material evidence within the remainder of the appeal period; later received service personnel records are not relevant to the reason the original claim was denied.  

2.  The Veteran experienced noise exposure during service; current audiometry testing shows a hearing loss disability for VA purposes and a diagnosis of tinnitus; and the evidentiary record makes it equally likely that the hearing loss and tinnitus are a result of the in-service noise exposure. 




CONCLUSIONS OF LAW

1.  Because evidence is new and material, the claims of service connection for hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2015).

2.  The criteria to establish service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).
 
3.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence 

The Veteran filed an original claim of service connection for hearing loss and tinnitus in October 2009.  The claim was denied in January 2010.  The Veteran filed a timely notice of disagreement (NOD), and the RO issued a statement of the case (SOC) in June 2010.  The Veteran did not file a VA Form 9, substantive appeal.  In the SOC, the claim was denied based on a finding that there was no competent evidence of hearing loss or tinnitus "on the basis of causation," continuity after service, or, for hearing loss, to a compensable degree within one year of service.  

The October 2009 claim became final when the Veteran did not perfect the appeal by filing a substantive appeal.  Within one year of the January 2010 rating decision, additional VA treatment records were associated with the claims file.  These records were not new and material because they reflected treatment for hearing loss, but did not indicate a nexus to service.  Thus, the original claim did not remain open pursuant to § 3.156(b).  Similarly, the Veteran's official military personnel file was associated with the claims file in June 2012.  However, those records are not relevant to the reason the original claim was denied because "noise during service" was conceded by the RO in the prior determination.  Thus, the original claim cannot be reconsidered under 38 C.F.R. § 3.156(c).  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

Nonetheless, the claim must be reopened in light of a private doctor's opinion from September 2015, which gives a positive nexus opinion.  As this was the reason the claim was previously denied, the private doctor's opinion is new and material evidence.  Accordingly, the claim is reopened.  

II.  Merits Discussion

The Veteran contends that he has a current hearing loss disability and tinnitus as a result of loud noise exposure during service.

Because the evidence is in relative equipoise in demonstrating such a relationship, the Board agrees.

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley , 5 Vet. App. at 157. 

B.  Discussion

(1)  Current Diagnosis

In this case, the record on appeal confirms a present diagnosis of a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Specifically, a VA examination conducted in June 2010 shows auditory thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
30
65
75
LEFT
20
30
70
80
85

(Speech recognition scores were given, but not indicated as using the Maryland CNC Test.)  
 
These results reflect auditory thresholds for at least three of the frequencies in each ear as 26 decibels or greater.  Accordingly, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  An accompanying examination report reflects a diagnosis of tinnitus.  In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to each claim.  See Davidson, 581 F.3d at 1316.


(2)  In-Service Injury

Next, the evidence of record makes it is as likely as not that the Veteran suffered acoustic trauma during service.  Specifically, the Veteran credibly and competently testified at his September 2015 Board hearing that he was exposed to loud noise during service.  See Board Hr'g Tr. 4.  The occurrence of this acoustic trauma during service is not materially in dispute.  Accordingly, the second element of a service connection claim, an in-service injury, is established.  See Davidson, 581 F.3d at 1316.

(3)  Nexus

Finally, the record contains evidence making it at least equally likely that the current hearing loss disability and tinnitus are a result of the noise exposure during service.  Specifically, the Veteran competently and credibly asserted that his symptoms started during service.  See Board Hr'g Tr. 5.  

Furthermore, a private audiologist examined him in September 2015, and determined that the Veteran's noise exposure during service more likely than not contributed to his current hearing loss and tinnitus.  In conflict with this doctor's opinion, a VA audiologist examined the Veteran in January 2010 and gave an unfavorable opinion.  

These audiologists' opinions appear to represent a reasonable disagreement amongst equally qualified medical professionals.  Overall, the Board tends to favor the private audiologist's opinion over that of the VA examiner because the private expert accounted for the complexities of the Veteran's history in greater detail and gave a more understandable opinion with a rationale appearing to follow from the facts given, which were accurate and thoroughly notated.  Thus, it is more highly probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is in relative equipoise as to all material elements of each claim.  Therefore, service connection is warranted for the bilateral hearing loss disability and tinnitus, and the claims must be granted. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the appeal is allowed.

As new and material evidence has been received to reopen the claim of service connection for tinnitus, the appeal is allowed.

Service connection for bilateral hearing loss is granted.

 Service connection for tinnitus is granted. 



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


